Citation Nr: 0918756	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder

INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran appeared at a Board hearing via video conference 
in June 2005 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In December 2005, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development, and again in December 2006 to 
complete the development directed in the December 2005 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
AMC/RO completed the development as directed, continued to 
deny the claim, and returned the case to the Board for 
further appellate review.


FINDING OF FACT

The preponderance of the probative evidence shows that an 
acquired psychiatric disorder, to include PTSD and a 
depressive disorder, is not related to an in-service disease 
or injury, or a verified in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and a 
depressive disorder, was not incurred in or aggravated by 
active service, nor may a psychosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
2002 and 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A January 2007 AMC 
letter, issued pursuant to the Board's 2006 remand, 
reiterated the above advice, and also provided adequate 
notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  

Following issuance of the January 2007 AMC letter, the claim 
was reviewed on a de novo basis, as noted in the March 2009 
supplemental statement of the case.  Thus, any timing-of-
notice error was cured and rendered harmless.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording a VA 
examination.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim and did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication, and VA may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of a continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of active duty, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV) is the governing criteria for diagnosing PTSD.  See 
38 C.F.R. § 4.125(a).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, which is 
the case here, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a medical health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

Analysis

Service treatment records note a consult to the effect the 
Veteran needed a Minnesota Multiple Personality Inventory for 
security clearance purposes to either enter or stay on the 
Personnel Reliability Program.  A March 1981 clinical record 
notes the Veteran complained of depression, and his mood was 
mildly depressed.  The examiner, a social services assistant, 
opined the Inventory validity scales together with the 
clinical scales suggested a profile that could be described 
as a "fake bad" or a "malingering" profile type, and that 
the Veteran was "attempting to present a false negative 
psychiatric picture. . . ."  (Quotes in original)  The 
evaluator noted that, due to stress secondary to family and 
marital problems, the mental health clinic could not clear 
the Veteran for a security clearance.

A late-June 1981 consult notes the March 1981 test and 
requested a re-test and interview.  A psychologist conducted 
the interview and reviewed the re-taking of the Inventory.  
The mental status examination noted no abnormalities.  Affect 
was appropriate, mood was normal, and no depression was 
noted.  The examiner noted the validity scales of the 
Minnesota Multiple Personality Inventory indicated a valid 
profile.  The bottom line was that individuals with the 
Veteran's profile tended to decompensate under stress, and 
the Veteran continued to relate to family and marital 
problems.  As a result, the examiner noted he could not 
psychiatrically clear the Veteran for a security clearance at 
that time.

The Veteran noted a history of depression or excessive worry 
on his July 1982 Report of Medical History for his 
examination at separation.  The examiner noted on the Report 
the Veteran was prone to anxiety reaction.  Pursuant to the 
Veteran's report, an assessment was conducted.  A late July 
1982 mental status examination conducted as part of the 
examination at separation noted his mood was level, and the 
impression was no significant mental illness.  The July 1982 
Report of Medical Examination For Separation notes the 
psychiatric area is assessed as normal.

There is no evidence the Veteran manifested a psychosis to a 
compensable degree within one year of his separation from 
active service.  Indeed, there is no post-service evidence at 
all of a psychosis or psychotic symptoms-apart from episodic 
alcohol intoxication.  Thus, there is no factual basis for 
service connection on a presumptive basis for a chronic 
disease.  38 C.F.R. §§ 3.307, 3.309(a).  

Post-Service VA outpatient records of August and September 
2001 note diagnoses of major depressive episode with 
psychotic features, and alcohol abuse versus dependence.  A 
February 2004 entry notes diagnoses of alcohol abuse versus 
dependence, continuous, and rule out substance abuse induced 
mood disorder, rule out dysthymia, and rule out PTSD.

The Veteran claims no combat service or experience; 
consequently, his claimed stressor must be verified-even if 
he meets the diagnostic criteria for PTSD.  He asserts he has 
PTSD secondary to a traumatic experience in July 1975 during 
one of his tours in Germany.  Specifically, during a field 
training exercise, a close friend, [redacted], was killed 
in a motor vehicle accident, and the Veteran was not allowed 
to see him.  He described Mr. [redacted] as having been like a 
brother.  Subsequent development shows the preponderance of 
the evidence is against the Veteran on both prongs.

Part of the development directed in both remands was that the 
Veteran be afforded a VA examination.  The June 2008 
examination report notes the Veteran's denial of any combat 
duty, he had a March 2005 positive PTSD screen (3/4), and a 
January 2003 negative depression screen.  The examiner 
observed that mental health treatment notes indicated 
depression with alcohol dependence.  When asked by the 
examiner to describe his emotional difficulties, the Veteran 
replied that he had just been having problems, difficulty 
sleeping, and that his mind tended to drift off.  He told the 
examiner a vehicle turned over on a friend in a convoy, 
killing him.  He also reported he abused alcohol after the 
accident, and he had difficulty adjusting to civilian life.

Mental status examination revealed the Veteran's insight as 
marginal, and his affect as blunted, but his response 
latencies were normal.  He denied any psychotic symptoms such 
as suicide or homicide ideation.  The examiner noted no 
evidence of disorder in thought process or content.  The 
examiner rendered Axis I diagnoses of alcohol dependence in 
early partial remission, and depressive disorder not 
otherwise specified.

In response to the RO's request for nexus opinions, the 
examiner opined the Veteran denied any symptoms of PTSD, plus 
his presentation was inconsistent with PTSD.  The examiner 
also noted the Veteran's alcohol dependence and depressive 
disorder were interrelated, and it was as likely as not they 
were related to the traumatic event of the Veteran having 
lost a friend in a motor vehicle accident.

The RO asked the U. S. Army and Joint Services Records 
Research Center to research the Veteran's claimed stressor.  
The Center's September 2007 report notes a Specialist [redacted] 
[redacted] was killed in September 2005 when a cargo truck he was 
driving overturned in a training area in Germany.  Nine other 
personnel were injured.  The report also confirmed that a 
Specialist [redacted] was killed in July 1975 but not in 
a motor vehicle accident.  His cause of death was reported as 
self-inflicted suffocation.

The Board finds the Veteran's stressor is not verified.  
Although a [redacted] was in fact killed, his death was 
not in fact in the manner claimed by the Veteran.  The Board 
must infer the Veteran-even after the passage of almost 30 
years, would recall the difference between a motor vehicle 
accident and suicide, especially for a claimed traumatic 
event etched in his memory that he claims causes nightmares.  
Thus, the Board does not deem it a minor discrepancy and is 
constrained to find the Veteran incredible.

The Research Center report notes Specialist [redacted] died on 
July [redacted], 1975, which was a Thursday.  Service treatment 
records note the Veteran's presentation at sick call the next 
day with a complaint of an alcohol binge the prior Saturday.  
He reported he had vomited that Sunday, was given Maalox, and 
he was feeling better.  The examiner assessed alcoholic 
gastritis, and recommended continued use of the Maalox and a 
bland diet.  There is no notation whatsoever of a report by 
the Veteran of distress related to Specialist [redacted] 
death.  Subsequent entries related to gastrointestinal 
symptoms through September 1975 are also silent for any 
apparent connection with Specialist [redacted] death.

While there is evidence of the results of over-consumption of 
alcohol the day after Specialist [redacted] died, the service 
treatment records show the Veteran had in fact over indulged 
almost a week prior to Specialist [redacted].  As a 
result, there is no evidence of any connection between the 
two events.

The Board also notes the service treatment records indicate 
the 1981 events were secondary to the Veteran's family and 
marital problems, as opposed to any lingering distress over 
the death of a friend.  The entries associated with the 1981 
assessment note no mention of the loss of a close friend.  
Further, the evidence of record indicates the Veteran's 
stress was acute and transitory, as no chronic mental 
disorder was diagnosed.

While the VA examiner linked the Veteran's depressive 
disorder to an "in-service incident," in as much as the 
claimed incident is not verified, and the Board finds the 
Veteran's report of it incredible, the Board is constrained 
to find the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder to include posttraumatic stress disorder 
and depression.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD and depression, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


